Title: The Crew of the Ranger: Petition to the American Commissioners, [3 June? 1778]: résumé
From: Crew of the “Ranger”
To: 


<The Ranger, Brest, [June 3?, 1778]: Your petitioners, having for love of country left their wives and families to harass the enemy and been rewarded with vain promises and arbitrary conduct, appeal to you for redress. Most of them took service on account of Lieutenant Simpson, who is now confined in a dirty, louse-ridden French gaol. They signed on for a cruise of a year, but Captain Jones has without their consent extended their term arbitrarily; when this is known in America it will discourage enlistments. We have had no satisfaction for the prizes we took, and all we can tell our perhaps starving families is that those prizes are in the hands of the man who has deceived us throughout. We pray you to give us satisfaction and send us home.>
